Case 1:19-cv-01593-JEB Document 61-3 Filed 03/31/20 Page 1 of 6




      EXHIBIT


                            1
        Case 1:19-cv-01593-JEB Document 61-3 Filed 03/31/20 Page 2 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
Ángel Alejandro Heredia Mons et al.        )
                                           )
             Plaintiffs,                   )
                                           )
             v.                            )   Civ. No.: 1:19-cv-01593
                                           )
Kevin K. McALEENAN et al.                 )
                                           )
             Defendants/Respondents.       )
__________________________________________)


                                 DECLARATION OF B.A.E.

   I, B.A.E., declare under penalty of perjury that the following is true and correct to the best of

my knowledge:

   1. My initials are B.A.E. and I am a Cameroonian national detained at the LaSalle Detention

      Facility (“LaSalle”) in Jena, Louisiana. I speak English fluently.

Synopsis of Past Persecution

   2. I am fleeing death and torture in Cameroon as a wanted man due to false accusations of

      being a member of a separatist group against the current regime.

   3. I was the victim of several physical assaults at the hands of Cameroonian force officers of

      the current regime between 2017 and 2018. I was later imprisoned, tortured, and starved

      for five months in late 2018, until I was released in or about January 2019.

   4. Due to my prolonged incarceration and mistreatment in Cameroon, I was in need of

      medical attention, but was only able to access traditional healers in nearby villages.

      Meanwhile, the government once again ordered my immediate arrest on suspicion of being

      a separatist. Since I fled the country, I have been accused of having escaped prison as a
        Case 1:19-cv-01593-JEB Document 61-3 Filed 03/31/20 Page 3 of 6



       fugitive, when in fact I was released with the consent of the Attorney General after having

       paid a bond. At this point, I knew that any person accused of being separatist would be

       tortured or killed in detention or transferred to Yaounde for assassination at the maximum-

       security prison. These instructions were clear from the president and were covered by

       media internationally.

Journey to the United States

   5. On or about May 29, 2019, I escaped Cameroon to save my life and flew to Quito, Ecuador.

       I left my fiancée in Cameroon, who due to all the distress, went into labor early and gave

       birth to our son prematurely. I was unable to get any help in Ecuador and decided to travel

       to the United States (US) to request asylum. I travelled through Colombia, and central

       America until finally arriving to Tapachula, Mexico several weeks later. This included a

       terrifying trek through the Darien Gap jungle, where I saw corpses of other asylum seekers

       including minors and feared for my life.

   6. In Tapachula, I was transferred to a detention center in Tuxpan by Mexican authorities.

       After my release on or about October 3, 2019, I made my way to the US-Mexico border.

Frustration of Access to Parole

   7. On or about November 1, 2019, I was processed by border authorities at a port of entry in

       Texas where I formally requested asylum. I was soon transferred to the custody of

       Immigration and Customs Enforcement (ICE) at the Rio Grande Detention Center in

       Laredo, Texas. I was then transferred to the Tallahatchie County Correctional Facility

       (Tallahatchie) in Mississippi.

   8. While detained at Tallahatchie, I had my credible fear interview and was shortly given a

       positive credible fear finding. I was only given three days to apply for parole and was not
        Case 1:19-cv-01593-JEB Document 61-3 Filed 03/31/20 Page 4 of 6



      able to meet this deadline. ICE gave me a parole denial letter before I submitted any

      application for parole. The letter checked off a box indicating that I was denied because

      ICE determined I was a flight risk. It did not offer any analysis or explanation as to how

      ICE came to this conclusion.

   9. I was then transferred to the River Correctional Facility in Ferriday, Louisiana in or about

      November 2019. I applied for parole, but quickly realized that ICE does not grant parole

      in Louisiana. There officers directly told me that they do not grant parole to anyone.

      Nevertheless, I applied. An attorney helped me put together a strong request packet,

      including evidence that my US-citizen cousin living in Maryland is willing to serve as my

      sponsor and support me upon my release, but my application was refused. I was then

      transferred to LaSalle on or about the January 27, 2020 where I filed another request for

      parole. My application was promptly denied, once again checking off the “flight risk” box,

      despite all the evidence I submitted to the contrary. No explanation was provided.

Conditions of Confinement

   10. During the long transportation from Laredo, Texas to Tallahatchie in Mississippi, we were

      handcuffed and shackled by our legs and waist. This was painful. When I arrived to

      Tallahatchie, I was shocked to realize that it is a criminal prison. There are US citizens

      incarcerated on one side and immigrants on another side.

   11. A few weeks ago, I got sick. I asked to be tested for coronavirus, but they told me they can

      only test for fever. I have a muscle injury in my chest, and I have a wound in my throat and

      irritation. I see clots of blood when I cough. I see blood in my feces. I was told that it was

      not the flu. I do not know if it is due to coronavirus and ICE refuses to test me even though

      I have a constant fever. The doctors told me that everything was fine and did not perform
        Case 1:19-cv-01593-JEB Document 61-3 Filed 03/31/20 Page 5 of 6



       any tests. They gave me syrup and salt and ibuprofen. It hasn’t helped. Despite my

       symptoms, I was sent back to my crowded dorm.

   12. In recent days, ICE came to talk to our dorm after people panicked over coronavirus. I

       asked them if they will continue to transfer more people to this facility despite the risk it

       poses to our health and they said, “Of course, we will. We will receive more people and

       court is still happening.” They did not come with a medical practitioner and they did not

       provide us education or talk to us about precautions. There is no toilet paper in my dorm

       currently and there has been a quarantine of one of the other dorms.

   13. Recently, in Owl Charlie dorm, there were some asylum seekers who refused food in

       protest of these conditions and the looming threat of coronavirus. The officers entered the

       dorm in riot gear and sprayed tear gas at them. As a result, someone fainted and was taken

       to the hospital.

   14. When I saw the medical staff at LaSalle recently, a man told me that he has never seen

       anyone leave this place. I am deeply worried and afraid because I hear on the news that

       Louisiana is the place where coronavirus is the fastest growing in the world. I am very

       disturbed by the fact that ICE refuses to take any precautionary measures to protect us from

       the spread of the coronavirus.

Plans if Released on Parole

   15. As soon as I am released, I plan to self-quarantine in my cousin’s home in Maryland. He

       is a financially secure U.S. citizen and he is more than willing to help seek out medical

       care and legal representation so that I can continue fighting my asylum case before the non-

       detained court. He will also ensure that I am able to attend all my future court hearings. I

       am desperate to leave this place, where I am afraid that I will be left to die.
           Case 1:19-cv-01593-JEB Document 61-3 Filed 03/31/20 Page 6 of 6



                                             VERIFICATION

    I, B         A             E        am the individual referred to as B.A.E. in the attached
declaration. I declare under penalty of perjury that the foregoing is true and correct.

    I have authorized my legal counsel in the Heredia Mons litigation to sign on my behalf given
the difficulty of arranging visitation and travel in light of the current COVID-19 pandemic. I am
also foregoing the option to sign documents sent by mail due to the urgency of the COVID-19
situation and due to reasonable fear of destruction of mail or retaliation by officials at this facility.
If required to do so, I will provide a signature when I am able.



____________________________________________                            Date: March 28, 2020
Victoria Mesa-Estrada, Esq.
On behalf of witness Benedict Agborotoh Eyong
